Bullard, J.
The intervenors, Lawrence and Hill, are appellants from a judgment refusing to award to them damages against the sheriff, for the illegal detention of a printing establishment sold by him in this case, and purchased by them.- The defence is, that a rule was taken to show cause why the sale should not be set aside for irregularities, and that, pending the rule, he was not bound to deliver the property. The record shows that, soon after the rale was discharged, the press was delivered. Pending the rule, he was justified in retaining possession. He appears to have acted in good faith, and no particular damages are shown -r nor does he appear to have been put in default, after the discharge of the rule.
Judgment affirmed„•